Citation Nr: 0535011	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1945.  He passed away in July 1995, and his surviving spouse 
is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in July 1995; the Certificate of Death 
listed the causes of the veteran death to be bronchopneumonia 
and Alzheimer's disease.  

3.  At the time of death, the veteran was service-connected 
for skull loss, rated as 50 percent disabling, and 
encephalopathy, 30 percent disabling, for a combined 
disability rating of 70 percent.  He was in receipt of a 
nonservice-connected pension benefits with an additional 
allowance for aid and attendance.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death has not been 
presented.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in April 
1945 for a period of not less than five years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in a letter dated December 2003.  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the appellant being 
informed of the VCAA and its requirements. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA (the Board and the RO) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records, 
including his terminal treatment records, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of her claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The appellant's husband served on active duty in the US Army 
during World War II.  Shortly after "D-Day" in France, the 
veteran received a severe shell fragment wound to the upper 
parietal region of the skull.  The veteran received immediate 
treatment at the front and he was subsequently evacuated to 
CONUS.  Following his stabilization, a titanium plate was 
attached to his skull.  He developed encephalopathy as a 
result of the insertion but subsequently recovered fully.  
After he was released from active duty, he applied for, and 
received, VA compensation benefits.  His first award for 
benefits began May 1, 1945; a 60 percent disability 
evaluation was assigned.  The evaluation remained constant 
until October 3, 1949, when the rating was changed to:  
encephalopathy, traumatic - rated as 30 percent disabling; 
skull, loss of part of both inner and outer tables, area 
larger than a 50 cent piece - rated as 50 percent disabling.  
The combined evaluation was 70 percent.  

The veteran's disabilities remained constant for over forty 
years.  However, in March 1992, the veteran was admitted to 
the North East Ohio Alzheimer's Research Center.  At that 
time, he was diagnosed as suffering from Alzheimer's disease 
and hypertension.  The veteran remained at the facility until 
he passed away on July 4, 1995.  The Certificate of Death 
listed the immediate cause of death as bronchopneumonia.  The 
underlying cause of death was listed as Alzheimer's disease.  
An autopsy was not performed and the veteran's "manner of 
death" was noted as "natural".  

After the veteran passed away, the veteran's widow, the 
appellant, applied for VA DIC and cause of death benefits.  
The RO denied the claim and she appealed to the Board for 
review.  The appellant submitted articles and statements in 
support of her claim.  She specifically argued that it was at 
least as likely as not that her husband's service-connected 
gunshot skull trauma created, aggravated, or was 
etiologically related to the veteran's Alzheimer's disease.  
After reviewing the articles and statement provided by the 
appellant, the Board concluded that the evidence did not 
support the appellant's assertions.  Hence, the appellant's 
claim was denied in a Board decision, dated July 25, 1997.

The appellant has once again come to the VA asking that VA 
benefits awarded to her and for the cause of the veteran's 
death.  To support her claim, the appellant proffered a 
written statement from J. F. S., DO, dated February 22, 2001.  
In the statement, Dr. J. F. S. stated:

	. . . On reviewing his old chart, 
[the veteran] suffered a gunshot wound to 
the head during combat in WWII.  He has a 
steel plate placed over the area of the 
skull that was removed.  Years after this 
trauma, [the veteran] started having 
problems with cognitive dysfunction, 
progressing to frank dementia.  I feel 
that his head injury during WWII was 
related to the development of Alzheimer's 
disease later in his life. . . 

Also submitted were excerpts from medical texts and Internet 
notes concerning the development of Alzheimer's disease.  In 
general, the submissions stated that it was plausible that a 
head injury could lead to the development of Alzheimer's 
disease.  

After the appellant submitted her claim, the veteran's 
complete claims folder was sent to a Dr. J. S., a neurologist 
on staff at the Cleveland VA Medical Center and on the 
faculty of the Case Western Reserve University School of 
Medicine.  Dr. S. reviewed the claims folder and directed his 
attentions to the question of the extent to which the 
veteran's World War II head injury contributed to the 
development of his dementia/Alzheimer's disease.  Dr. S. 
concluded:

	. . . Although several studies have 
supported a correlation between head 
injury and Alzheimer's disease [AD], I do 
not believe that existing evidence 
supports the conclusion that AD is 
caused, or even predisposes, to the 
development of this degenerative disease. 
. . . 

....

	. . . Thus, while existing data 
allow us to pose the scientific question 
of whether head injury can initiate the 
biochemistry of AD, the data does not 
prove (and given the number of 
alternative possibilities, may never 
prove) a causal relationship.

To summarize the existing data does not 
prove that head injury triggers the 
biochemical process of AD.  At most, the 
preexisting head injury may be argued to 
have moved forward in time the year at 
which the veteran was recognized as being 
demented.  Despite this hypothetical 
advancement of his dementia, the impact 
of the AD upon his period of gainful 
employment was relatively short, since 
the patient did not retired until he had 
reached his mid 60s.

It should be noted that other factors may 
have also have dictated the onset of 
clinical dementia, and the evidence 
provided by the veteran's widow does not 
allow us to exclude many of these 
factors. . . 

The patient also sustained head trauma in 
the 1970s, the severity of which was not 
documented, and may have added to the 
burden of neuroma loss.  The patient also 
suffered from hypertension, which is 
frequently associated with magnetic 
resonance imaging changes indicative of 
neuroma loss, even in the absence of 
clinically recognized strokes.  These 
changes generally do not show up on CT 
scan and thus their absence on the 
reported CT scans does not exclude the 
possibility that the patient's 
hypertension contributed to the timing of 
the onset of his dementia. . . . Thus, 
even if head injury did contributed to 
the timing of his dementia, the weight of 
the other known and unknown risk factors 
unconnected to his service is such that 
one could not conclude that the head 
injury was at least as likely as not have 
played the dominant role.  

Another VA examiner provided additional comments in October 
2002.  The examiner echoed Dr. S.'s conclusions.  

I.  Cause of Death

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2005).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2005).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2005).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2005).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did have two service-connected disabilities that were 
the result of shrapnel wounds to the head.  Nevertheless, 
these conditions seemed to be stable at the time of his 
death.  There is no indication from the records that the 
veteran was experiencing difficulty from the actual wound to 
the skull.  That same evidence, the veteran's treatment 
records from 1985 until his death, do not suggest or 
insinuate that the veteran was suffering from encephalopathy.  
Second, the patient developed Alzheimer's disease.  

The appellant has consistently argued that the evidence that 
she has submitted has linked the veteran's Alzheimer's 
disease with his service-connected disabilities.  She points 
to the statement provided by Dr. J. F. S. and the various 
articles and treatises that she has proffered, and contends 
that these items prove her assertions.

Despite the appellant's statements to the contrary, the Board 
finds the statement from Dr. J. F. S. and the other assorted 
documents as inconclusive and speculative in nature.  In 
other words, they are not definitive in proving the claim.  
These documents are deemed to be of limited weight as the 
evidence fails to assert a medical basis upon which the 
supposition was predicated.  The Court has made it clear that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant (or the appellant's loved-ones).  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the two most recent VA medical opinions have 
refused to etiologically link the veteran's development of 
Alzheimer's disease with the veteran's combat-related 
injuries.  While the appellant has provided numerous 
documents that hint at some type of relationship between head 
injuries and Alzheimer's disease, the authors of those 
documents were not treating the veteran.  There is no 
indication that they reviewed the veteran's medical records.  
Although the appellant has asserted that these documents 
support her contentions, those documents are generalizations 
and the conclusions are not based upon the facts surrounding 
the veteran.  Hence, they may be considered mere speculative 
and inconclusive.

With respect to the assertions of Dr. J. F. S., undoubtedly 
said assertions were made in good faith.  However, said 
assertions, in the opinion of the Board, are just "medical 
possibilities" and unsupported by facts of the case.  The 
Board finds that the statement from Dr. J. F. S. suggesting a 
link between the veteran's service-connected disabilities and 
his demise to be unpersuasive since the basis appears to be 
based on the assertions made by the veteran's wife.  Any 
statements linking the veteran's service-connected 
disabilities to his death are speculative in nature.  Thus, a 
nexus between the veteran's service- connected disabilities 
and his demise is not established.  See 38 C.F.R. § 3.312 
(2005).

To ensure that this point is fully explained, the Board would 
add that the Board finds that the opinion regarding a nexus 
or aggravation to be less probative because it is less-
informed than those provided by the two VA physicians.  On 
the other hand, the two VA examiners thoroughly reviewed the 
veteran's claims file including all clinical records, 
including the terminal records, prior to rendering a final 
diagnosis/opinion.  In arriving at the conclusions made, the 
VA examiners concluded that the veteran's service-connected 
head injuries did not cause or result in the development of 
Alzheimer's disease.  

In support of her appeal, the appellant has succinctly and 
eloquently written that the veteran's death was somehow 
related to his service-connected disabilities.  Additionally, 
the appellant has provided her own interpretation of the 
evidence that is of record, to the effect that the veteran's 
head injury lead to the development of Alzheimer's disease, 
which, in turn, lead to his death in July 1995.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2005).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2005); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was service-
connected for two serious war-related disabilities, the same 
evidence does not show that the veteran was being treated for 
the residuals of these conditions.  These war-related 
disabilities were serious, and as such, the veteran was in 
receipt of a combined 70 percent disability rating for the 
disabilities.  Nevertheless, it is the conclusion of the 
Board that the evidence does not support the appellant's 
assertions that they caused or contributed to the veteran's 
death.  Moreover, there is no medical evidence that would 
suggest that the head injuries prevented or interfered with 
the treatment the veteran received for his Alzheimer's 
disease or any other condition for which he received 
treatment therefor prior to his death.  Thus, despite the 
appellant's contentions, medical evidence showing that the 
veteran's death was caused by or related to his service-
connected head injury disabilities has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service-connected disabilities did not 
cause or contribute to the veteran's death.  Hence, service 
connection for the cause of the veteran's death is denied.

II.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2005).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2005).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2005), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for the residuals of traumatic 
encephalopathy, rated as 30 percent disabling; and, the loss 
of a portion of the skull, rated as 50 percent disabling, for 
a combined disability rating of 70 percent.  A nonservice-
connected pension with additional allowance for aid and 
attendance due to the severity of his nonservice-connected 
Alzheimer's disease.  He was not in receipt of a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected disabilities.  
Nevertheless, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death.  That 
is, prior to July 4, 1995, the veteran's disabilities were 
not rated as 100 percent disabling.  He was only receiving a 
100 percent disability rating in the form of a nonservice-
connected pension from March 16, 1992, to his death, July 4, 
1995.  Instead of being in receipt of a 100 percent rating 
for 10 years, as is required by the statute, the veteran was 
only receiving a nonservice-connected pension for little over 
three years.  Also, the veteran was not continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service, which was April 1945.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error (clear and unmistakable error) in any final rating or 
Board decision.  As the appellant has not raised this issue, 
the Board concludes that no further action or consideration 
is warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in December 2000.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


